Citation Nr: 1008162	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  07-09 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility to Department of Veterans 
Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2006 decision of the VA Regional 
Office (RO) in Manila, the Republic of the Philippines, which 
found that the appellant did not have qualifying military 
service for entitlement to VA benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
REMAND

The Board remanded the appellant's claim in September 2008 
for additional development.  The development was completed; 
however, upon issuance of the Supplemental Statement of the 
Case (SSOC) in January 2010, the AMC did not provide a 
complete mailing address for the appellant.  Consequently, 
the Supplemental Statement of the Case was returned to the 
AMC for lack of an adequate mailing address and the appellant 
was not informed of the SSOC decision.

It appears that the SSOC from the AMC did not indicate that 
it was going to the Philippines, which would explain why this 
address, when used by the RO in the Philippines, appears to 
work. 

When a SSOC is issued, it is to be furnished to both the 
appellant and his representative.  38 C.F.R. § 19.31 (2009).  
The SSOC will be forwarded to the appellant's latest address 
of record.  See 38 C.F.R. § 19.30 (2009) (pertaining to 
statements of the case).  In this case, there is no evidence 
in the record indicating that the appellant changed his 
mailing address.  Comparison of the address printed on the 
January 2010 SSOC and prior correspondence to the appellant 
shows that the AMC did not use the correct mailing address a 
(as it does not appear to indicate that the SSOC was going to 
the Philippines).  Due process calls for the Veteran to be 
mailed a SSOC to his address of record.  

Accordingly, the case is REMANDED for the following action:

Forward a copy of the January 2010 SSOC to 
the appellant at his current address.  
Allow the appellant an opportunity to 
respond before returning the record to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


